UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2001



AYNALEM MARKETY JINO,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 19, 2008                   Decided:   July 10, 2008


Before WILKINSON and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner. Jeffrey S. Bucholtz, Acting Assistant
Attorney General, M. Jocelyn Lopez Wright, Assistant Director,
Brianne Whelan Cohen, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Aynalem Markety Jino, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the Immigration Judge’s denial of

her applications for relief from removal.

           Jino first challenges the determination that she failed

to establish eligibility for asylum.           To obtain reversal of a

determination denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                  We have

reviewed the evidence of record and conclude that Jino fails to

show that the evidence compels a contrary result. Having failed to

qualify for asylum, Jino cannot meet the more stringent standard

for withholding of removal.       Chen v. INS, 195 F.3d 198, 205 (4th

Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

Finally,   we   uphold    the   finding    below   that    Jino   failed   to

demonstrate that it is more likely than not that she would be

tortured if removed to Ethiopia.       8 C.F.R. § 1208.16(c)(2) (2008).

           Accordingly,    we   deny   the   petition     for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                            PETITION DENIED


                                   - 2 -